
	
		II
		110th CONGRESS
		1st Session
		S. 1824
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish a Hospital Quality Report Card Initiative under the Medicare program
		  to assess and report on health care quality in hospitals. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hospital Quality Report Card Act
			 of 2007.
		2.PurposeThe purpose of this Act is to expand
			 hospital quality reporting by establishing the Hospital Quality Report Card
			 Initiative under the Medicare program to ensure that hospital quality measures
			 data are readily available and accessible in order to—
			(1)assist patients
			 and consumers in making decisions about where to get health care;
			(2)assist purchasers
			 and insurers in making decisions that determine where employees, subscribers,
			 members, or participants are able to go for their health care; and
			(3)assist health
			 care providers in identifying opportunities for quality improvement and cost
			 containment.
			3.Hospital quality
			 report card initiative
			(a)In
			 generalTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) is amended by
			 adding at the end the following new section:
				
					1898.Hospital Quality Report Card Initiative(a)In
				generalNot later than 18 months after the date of the enactment
				of the Hospital Quality Report Card Act of
				2007, the Secretary, acting through the Administrator of the
				Centers for Medicare & Medicaid Services (in this section referred to as
				the Administrator) and in consultation with the Director of the
				Agency for Healthcare Research and Quality, shall, directly or through
				contracts with States or appropriate entities (such as utilization and quality
				control peer review organizations under part B of title XI, commonly known as
				Quality Improvement Organizations), establish and implement a Hospital Quality
				Report Card Initiative (in this section referred to as the
				Initiative) to report on health care quality in subsection (d)
				hospitals.
						(b)Subsection
				(d) hospitalFor purposes of
				this section, the term subsection (d) hospital has the meaning
				given such term in section 1886(d)(1)(B).
						(c)Requirements of
				initiative
							(1)Quality
				measurement reports for hospitals
								(A)Quality
				measuresNot less than 2 times each year, the Secretary shall
				publish reports on hospital quality. Such reports shall include quality
				measures data submitted under section 1886(b)(3)(B)(viii), and other data as
				feasible, that allow for an assessment of health care—
									(i)effectiveness;
									(ii)safety;
									(iii)timeliness;
									(iv)efficiency;
									(v)patient-centeredness;
				and
									(vi)equity.
									(B)Report Card
				featuresIn collecting and reporting data as provided for under
				subparagraph (A), the Secretary shall include hospital information, as
				possible, relating to—
									(i)staffing levels
				of nurses and other health professionals, as appropriate;
									(ii)rates of
				hospital acquired infections;
									(iii)the volume of
				various procedures performed;
									(iv)the availability
				of interpreter services on-site;
									(v)the accreditation
				of hospitals, as well as sanctions and other violations found by accreditation
				or State licensing boards;
									(vi)the quality of
				care for various patient populations, including pediatric populations and
				racial and ethnic minority populations;
									(vii)the
				availability and accessibility of emergency rooms, including measures of
				crowding such as diversion status, patient boarding in the emergency room, and
				untreated patients due to extended wait time;
									(viii)the
				availability of intensive care units, obstetrical units, and burn units;
									(ix)the quality of
				care in various hospital settings, including inpatient, outpatient, emergency,
				maternity, and intensive care unit settings;
									(x)the use of health
				information technology, telemedicine, and electronic medical records;
									(xi)ongoing patient
				safety initiatives; and
									(xii)other measures
				determined appropriate by the Secretary.
									(C)Tailoring of
				hospital quality reportsThe Director of the Agency for
				Healthcare Research and Quality may modify and publish hospital reports to
				include quality measures for diseases and health conditions of particular
				relevance to certain regions, States, or local areas.
								(D)Risk
				adjustment
									(i)In
				generalIn reporting data as provided for under subparagraph (A),
				the Secretary may risk adjust quality measures to account for differences
				relating to—
										(I)the
				characteristics of the reporting hospital, such as licensed bed size,
				geography, teaching hospital status, and profit status; and
										(II)patient
				characteristics, such as health status, severity of illness, insurance status,
				and socioeconomic status.
										(ii)Availability
				of unadjusted dataIf the Secretary reports data under
				subparagraph (A) using risk-adjusted quality measures, the Secretary shall
				establish procedures for making the unadjusted data available to the public in
				a manner determined appropriate by the Secretary.
									(E)Costs and
				chargesThe Secretary shall—
									(i)compile data
				relating to the average hospital cost and charges for ICD–9 conditions for
				which quality measures data are collected; and
									(ii)report such
				information in a manner that allows cost and charge comparisons between or
				among subsection (d) hospitals.
									(F)VerificationUnder
				the Initiative, the Secretary may verify data reported under this paragraph to
				ensure accuracy and validity.
								(G)DisclosureThe
				Secretary shall disclose the entire methodology for the reporting of data under
				this paragraph to all relevant organizations and all subsection (d) hospitals
				that are the subject of any such information that is to be made available to
				the public prior to the public disclosure of such information.
								(H)Public
				inputThe Secretary shall provide an opportunity for public
				review and comment with respect to the quality measures to be reported for
				subsection (d) hospitals under this section for at least 60 days prior to the
				finalization by the Secretary of the quality measures to be used for such
				hospitals.
								(I)Availability of
				reports and findings
									(i)Electronic
				availabilityThe Secretary shall ensure that reports are made
				available under this section in an electronic format, in an understandable
				manner with respect to various populations (including those with low functional
				health literacy), and in a manner that allows health care quality comparisons
				to be made between local hospitals.
									(ii)FindingsThe
				Secretary shall establish procedures for making report findings available to
				the public, upon request, in a nonelectronic format, such as through the
				toll-free telephone number 1–800–MEDICARE.
									(J)Identification
				of methodologyThe analytic methodologies and limitations on data
				sources utilized by the Secretary to develop and disseminate the comparative
				data under this section shall be identified and acknowledged as part of the
				dissemination of such data, and include the appropriate and inappropriate uses
				of such data.
								(K)Adverse
				selection of patientsOn at least an annual basis, the Secretary
				shall compare quality measures data submitted by each subsection (d) hospital
				under section 1886(b)(3)(B)(viii) with data submitted in the prior year or
				years by the same hospital in order to identify and report actions that would
				lead to false or artificial improvements in the hospital’s quality
				measurements, including—
									(i)adverse selection
				against patients with severe illness or other factors that predispose patients
				to poor health outcomes; and
									(ii)provision of
				health care that does not meet established recommendations or accepted
				standards for care.
									(2)Data
				safeguards
								(A)Unauthorized
				use and disclosureThe Secretary shall develop and implement
				effective safeguards to protect against the unauthorized use or disclosure of
				hospital data that is reported under this section.
								(B)Inaccurate
				informationThe Secretary shall develop and implement effective
				safeguards to protect against the dissemination of inconsistent, incomplete,
				invalid, inaccurate, or subjective hospital data.
								(C)Identifiable
				dataThe Secretary shall ensure that identifiable patient data
				shall not be released to the public.
								(d)Grants and
				technical assistanceThe Secretary may award grants to national
				or State organizations, partnerships, utilization and quality control peer
				review organizations under part B of title XI, or other entities that may
				assist with hospital quality improvement.
						(e)Hospital
				quality advisory committee
							(1)EstablishmentThe
				Administrator, in consultation with the Director of the Agency for Healthcare
				Research and Quality, shall establish the Hospital Quality Advisory Committee
				(in this subsection referred to as the Advisory Committee) to
				provide advice to the Administrator on the submission, collection, and
				reporting of quality measures data. The Administrator shall serve as the
				chairperson of the Advisory Committee.
							(2)MembershipThe
				Advisory Committee shall include representatives of the following (except with
				respect to subparagraphs (A) through (D), to be appointed by the
				Administrator):
								(A)The Agency for
				Healthcare Research and Quality.
								(B)The Health
				Resources and Services Administration.
								(C)The Department of
				Veterans Affairs.
								(D)The Centers for
				Disease Control and Prevention.
								(E)National
				membership organizations that focus on health care quality improvement.
								(F)Public and
				private hospitals.
								(G)Physicians,
				nurses, and other health professionals.
								(H)Patients and
				patient advocates.
								(I)Health insurance
				purchasers and other payers.
								(J)Health
				researchers, policymakers, and other experts in the field of health care
				quality.
								(K)Health care
				accreditation entities.
								(L)Representatives
				of utilization and quality control peer review organizations under part B of
				title XI.
								(M)Other agencies
				and groups as determined appropriate by the Administrator.
								(3)DutiesThe
				Advisory Committee shall review and provide guidance and recommendations to the
				Administrator on—
								(A)the establishment
				of the Initiative;
								(B)integration and
				coordination of Federal quality measures data submission requirements, to avoid
				needless duplication and inefficiency;
								(C)legal and
				regulatory barriers that may hinder quality measures data collection and
				reporting; and
								(D)necessary
				technical and financial assistance to encourage quality measures data
				collection and reporting.
								(4)Staff and
				resourcesThe Administrator shall provide the Advisory Committee
				with appropriate staff and resources for the functioning of the Advisory
				Committee.
							(5)DurationThe
				Advisory Committee shall terminate at the discretion of the Administrator, but
				in no event later than 5 years after the date of enactment of this
				section.
							(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of fiscal years
				2008 through
				2017.
						.
			(b)Conforming
			 AmendmentSection 1886(b)(3)(B)(viii)(VII) of the
			 Social Security Act (42 U.S.C.
			 1395ww(b)(3)(B)(viii)(VII)), as added by section 5001 of the Deficit
			 Reduction Act of 2005, is amended to read as follows:
				
					(VII)The Secretary shall use the data submitted
				under this clause for the Hospital Quality Report Card Initiative under section
				1898.
					.
			4.Evaluation of
			 the Hospital Quality Report Card Initiative
			(a)In
			 generalThe Director of the Agency for Healthcare Research and
			 Quality, directly or through contract, shall evaluate and periodically report
			 to Congress on the effectiveness of the Hospital Quality Report Card Initiative
			 established under section 1898 of the Social Security Act, as added by section
			 3, including the effectiveness of the Initiative in meeting the purpose
			 described in section 2. The Director shall make such reports available to the
			 public.
			(b)ResearchThe
			 Director of the Agency for Healthcare Research and Quality, in consultation
			 with the Administrator of the Centers for Medicare & Medicaid Services,
			 shall use the outcomes from the evaluation conducted pursuant to subsection (a)
			 to increase the usefulness of the Hospital Quality Report Card Initiative,
			 particularly for patients, as necessary.
			
